



FARO Technologies, Inc. 2014 Incentive Plan
Restricted Stock Unit Award Agreement
You have been selected to participate in the FARO Technologies, Inc. 2014
Incentive Plan (as amended, the “Plan”), as specified below:
Grantee:                                
Grant Date:                                 
Number of Restricted Stock Units Granted:                 
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) evidences the
grant of shares of restricted stock units by FARO Technologies, Inc., a Florida
corporation (the “Company”), to the Grantee named above, on the date indicated
above, pursuant to the provisions of the Plan. For purposes of this Agreement,
the Grantee shall be a Participant under the Plan.
This Agreement and the Plan contain the terms and conditions governing the
restricted stock units. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1.Grant of Units. The Company hereby confirms the grant to Grantee, as of the
Grant Date and subject to the terms and conditions in this Agreement and the
Plan, of the number of restricted stock units specified above (the “Units”).
Each Unit represents the right to receive one Share of the Company’s common
stock. Prior to their settlement or forfeiture in accordance with the terms of
this Agreement, the Units granted to Grantee will be credited to an account in
Grantee’s name maintained by the Company. This account shall be unfunded and
maintained for book-keeping purposes only, with the Units simply representing an
unfunded and unsecured contingent obligation of the Company.
2.Vesting; Forfeiture. The Units will vest in full the day prior to the
Company’s next annual meeting of shareholders. If the Grantee’s service as a
director of the Company ceases for any reason prior to the date the Units vests,
the Units that has not yet vested as of the date of such cessation of service
will be immediately forfeited without further consideration or any act or action
by the Grantee; provided, however, if, prior to the date the Units have vested,
the Grantee’s service as a director of the Company ceases as a result of death
or disability (as determined by the Committee), the Committee, in its sole
discretion, shall have the right to immediately vest all or any portion of such
Units, subject to such terms as the Committee, in its sole discretion, deems
appropriate.





--------------------------------------------------------------------------------





3.Settlement.
a.Subject to the provisions of Section 3(b), after any Units vest pursuant to
Section 2, the Company shall, as soon as practicable (but no later than the 15th
day of the third calendar month following the vesting date), cause to be issued
and delivered to Grantee (or to his or her personal representative or designated
beneficiary or estate in the event of Grantee’s death, as applicable) one Share
in payment and settlement of each vested Unit. Delivery of the Shares shall be
effected by the issuance of a stock certificate to Grantee, by an appropriate
entry in the stock register maintained by the Company’s transfer agent with a
notice of issuance provided to Grantee, or by the electronic delivery of the
Shares to a brokerage account Grantee designates, shall be subject to compliance
with all applicable legal requirements as provided in Section 17 of the Plan,
and shall be in complete satisfaction and settlement of such vested Units. The
Company will pay any original issue or transfer taxes with respect to the issue
and transfer of Shares to Grantee pursuant to this Agreement, and all fees and
expenses incurred by it in connection therewith. If the Units that vest include
a fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to issuance of Shares as provided herein.
b.If Participant has elected to defer the Units (“Deferred Units”) pursuant to
the terms of the 2018 Non-Employee Director Deferred Compensation Plan (the
“Director Deferred Plan”), after any Deferred Units vest pursuant to Section 2
the settlement of such Deferred Units shall be governed by the terms of the
Director Deferred Plan and the Participant’s related deferral election.
4.Dividend Equivalents. If the Company pays cash dividends on its Shares while
any Units subject to this Agreement are outstanding, then the Company shall
credit, as of each dividend payment date, a dollar amount of dividend
equivalents to Grantee’s account. The dollar amount of the dividend equivalents
credited shall be determined by multiplying the number of Units credited to
Grantee’s account pursuant to this Agreement as of the dividend record date
times the dollar amount of the cash dividend per Share. Grantee’s right to
receive such accrued dividend equivalents shall vest, and the amount of the
accrued dividend equivalents shall be paid in cash, to the same extent and at
the same time as the underlying Units to which the dividend equivalents relate
vest and are settled, as provided in Sections 2 and 3 of this Agreement,
provided however, that any dividend equivalents accrued on Deferred Units shall
settle as provided in the Director Deferred Plan. No interest shall accrue on
any unpaid dividend equivalents. Any dividend equivalents accrued on Units that
are forfeited in accordance with this Agreement shall also be forfeited.
5. Nontransferability of Units. The Units may not be sold, transferred, assigned
or otherwise alienated, encumbered or hypothecated by the Grantee, other than by
will or the laws of descent and distribution or as otherwise expressly permitted
pursuant to the Plan, until they are vested.





--------------------------------------------------------------------------------





6.Powers of the Company Not Affected. The existence of this Award shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Shares or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
any part of the Company’s assets or business or any other corporate act or
proceeding, whether of a similar character or otherwise.
7.Interpretation by Committee. As a condition of the granting of the Units the
Grantee agrees, for himself or herself and his or her legal representatives or
guardians, that this Agreement shall be interpreted by the Committee and that
any interpretation by the Committee of the terms of this Agreement and any
determination made by the Committee pursuant to this Agreement shall be final,
binding and conclusive.
8.Tax Consequences. No Shares will be delivered to Grantee in settlement of
vested Units unless Grantee has made arrangements acceptable to the Company for
payment of any federal, state, local or foreign withholding taxes that may be
due as a result of the delivery of the Shares.
9.Miscellaneous.


(a) This Agreement and the rights of the Grantee hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. In addition to the restrictions described herein,
the Committee shall have the right to impose such restrictions on any Shares
acquired pursuant to this Award as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under
applicable federal and state tax law, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares.
(b) It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee.
(c) The Grantee agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities and tax laws in exercising his or her
rights under this Agreement.
(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase of all or substantially all of
the business and/or assets of the Company, or the result of a merger,
consolidation or otherwise.





--------------------------------------------------------------------------------





(f) The Company may, in its sole discretion, decide to deliver any documents
related to current or future participants in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
(g) Except to the extent Participant has elected to defer the Units pursuant to
the terms of the Director Deferred Plan, the award of Units as provided in this
Agreement and any issuance of Shares or payment pursuant to this Agreement are
intended to be exempt from Section 409A of the Code under the short-term
deferral exception specified in Treas. Reg. § 1.409A-l(b)(4).
(h) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Florida.
*****
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Grant Date.
 
FARO TECHNOLOGIES, INC.




By:_____________________
Name:
Title:




GRANTEE:




By:_____________________
Name:











